Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 7/20/2022, have been fully considered but are not persuasive. Therefore, the following action is final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3. 	Claims 1, 3-20, 22-30 are pending in this application.
Claims 11-20 have been withdrawn.
Claims 2, 21 have been cancelled.
Claims 1, 3-10, 22-30 have been rejected.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a.	 Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. 	Claims 1, 3-6, 10, 22-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yang (US 2007/0141198) in view of Pappas et al. USPN 5534281 and further in view of Ream et al. US 2002/0114863 and further in view of Hergeth et al. USPN 4040948 and evidence given by De Lange et al. (USPN 2038648).

7.	 Regarding claim 1, claim 1 recites a method for applying print to at least one chewing gum surface, the method comprising:
(i) forming a chewing gum composition into at least one chewing gum sheet having at least one printable surface, said chewing gum sheet having a desirable thickness;
(ii) providing a print roller;
(iii) resurfacing said at least one printable surface at least one chewing gum via a resurfacing device, wherein said resurfacing device includes a plurality of rollers arranged in series, at least one of said plurality of rollers is configured to contact an entirety of said at least one printable surface and resurfacing said at least one printable surface includes removing gum material from said at least one printable surface,
(iv) transporting said at least one chewing gum sheet towards said print roller via a transporting surface;
(v) providing a gap between said print roller and said transporting surface, said gap having a height less than 80% of the thickness of said at least one chewing gum sheet;
(vi) moving said at least one chewing gum sheet through said gap such that the thickness of the at least one chewing gum sheet is compressed by at least 20% within the gap;
(vii) printing indicia on said chewing gum sheet via said print roller during said moving of said at least one chewing gum sheet through said gap; and
(viii) compressing said at least one chewing gum sheet during said moving of said at least one chewing gum sheet through said gap, said ‘compressing occurring simultaneously’ with said printing.
Yang et al. discloses the multilayered confectionery product is made by co- depositing the confectionery the confectionery material on an apparatus e.g. including belt ([0024], [0025], [0095]) and can be sheeted , stamped, pressed, or printed thereon ([0056}).
However, Yang et al. is silent specific claim limitations of claim 1 (ii) - (viii) and part of claim 1 (i).
Ream et al. discloses that the gum sheet can be made by forming a chewing gum composition to a chewing gum sheet having desired thickness and at least one printable surface (in Ream et al. Fig 9 and [0041], [0042]) to meet claim 1 (i). Ream et al. also discloses that the chewing gum is passed through a suitable printing press to print on the surface of chewing gum sheet ([0011)).
One of ordinary skill in the art would have been motivated to modify Yang et al. to make chewing gum sheet from chewing gum composition as taught by Ream et al. ([0041], [0042], and [0050]) so as to make smaller sheets of individual pieces of chewing gum product ([0045]).
Pappas et al. discloses that the printing roller is used to print dough sheet of any type of surface with high resolution (col 6 lines 50-58) and placed in contact with the advancing dough sheet and subsequently the printing roller is placed in peripheral contact with the inking roller to begin the printing operation (col 20 lines 61 - 66) to meet claim 1 (ii). Pappas et al. also discloses that the printing roller is an adjustable pressure
printer roller (col 15 lines 20-30) and pressure between the printing roller 30 and the dough sheet 20 can be adjusted by rotating adjusting nut 38 acting as stops for the support arms 24 as shown in fig 2 (col 15 lines 22-24) in order to have the good image after printing operation.
Therefore, it is within the skill of one of ordinary skill in the art to optimize the “specific amount of gap having a height less than 80%” and compressed thickness by “at least 20% within the gap” by adjusting the desired printing pressure (in Pappas et al. col 15 lines 22-24), in order to have the good image after printing operation claimed product as claimed in claim 1 (v), (vi).
It is also to be noted that it would have been obvious that the method and apparatus would perform the step of “printing indicia on said chewing gum sheet via said print roller during said moving of said at least one chewing gum sheet through said gap” as claimed in claim 1 (vii).
Pappas et al. also discloses that the printing roller is used to print dough sheet of any type of surface with high resolution (col 6 lines 50-58) and placed in contact with the advancing dough sheet and subsequently the printing roller is placed in peripheral contact with the inking roller to begin the printing operation (col 20 lines 61 -66). Pappas et al. also discloses that the printing roller is an adjustable pressure printer roller (col 15 lines 20-30) and pressure between the printing roller 30 and the dough sheet 20 creates compression and it can be adjusted by rotating adjusting nut 38 acting as stops for the support arms 24 as shown in fig 2 (col 15 lines 22-24) in order to have the benefit of both the steps of “compressing occurring simultaneously with said printing’ as claimed in claim 1 (viii).
Absent showing of unexpected results, “the specific amount of gap having a height less than 80%” and compressed thickness by at least 20% within the gap” is not considered to confer patentability to the claims. As the desired final thickness are variables that can be modified, among others, by rotationally adjusting nut 38 acting as stops for the support arms 24 as shown in fig 2 (Pappas et al. col 15 lines 22-24), the precise compression of the thickness would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of compression in Yang et al. in view of Pappas et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired compressed thickness (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
One of ordinary skill in the art before the invention was made would have been motivated to modify Yang et al. in view of Ream et al. by including the teaching of Pappas et al. so that gum sheet 20 can be adjusted by rotating adjusting nut 38 acting as stops for the support arms 24 as shown in fig 2 of Pappas et al. (col 15 lines 22-24), i.e. adjustable pressure printer roller (and pressure creates compression) of Pappas et al. in order to have the benefit of compression and printing together to meet the claim limitation of “compressing occurring simultaneously with said printing’ as claimed in claim 1.
Regarding amended claim 1 (iii), it is to be noted that Ream et al.’863 also discloses that there are two de-dusting stations 30 a and 30 b (at least in [(0057]-[0059], and in Figs 10, 13) which removes excess dusting agent the de-dusting unit is connected to rotating brush which rotates opposite to the direction of the travelling conveyor belt and in conjunction to this, compressed air blown through pipe 63 which helps to brush-off starch i.e. dusting agent ([0058]) and it is connected to a vacuum system ([0056], [0057]). Ream ‘863 also discloses that two de-dusting stations provide the benefit of brushing-off the whole surface of the gum surface clean (at least in [0059)).
Ream et al.’863, therefore, specifically silent about “resurfacing device includes a plurality of rollers arranged in series’.
Hergeth et al. discloses that the method can include de-dusting connected to brush-rollers in order to loosen the compressed flocks or adhered particles (Hergeth et al. col 5 lines 65-68 and col 6 lines 1-5) in order to make relatively smooth surface.
Therefore, the two brush rollers of Hergeth et al. which functions as resurfacing device can resurface the entire surface of the gum sheet in order to have a uniform loosening of the adhered particles all over the surface of the gum sheet to make smooth gum sheet product.
One of ordinary skill in the art would have been motivated to modify Yang et al. in view of Ream et al. ‘863 to include the teaching of Hergeth et al. to arrange two additional brush rollers in addition to the two de-dusting stations of Ream et al. ‘863 in order to loosen the compressed flocks or adhered particles (col 5 lines 65-68 and col 6 lines 1-5) in order to make relatively smooth surface.
Even if Hergeth et al. does not specifically mention the brush roller used in chewing gum apparatus, however, Hergeth et al. discloses that de-dusting can be connected to another brush-roller in order to loosen the compressed flocks or adhered particles (col 5 lines 65-68 and col 6 lines 1-5) as discussed above. Therefore, the teaching of Hergeth et al. can be used to modify Yang et al. in view of Ream et al. ‘863 because Ream et al. ‘863 discloses de-dusting apparatus used for making chewing gum as discussed above.
According to MPEP 2143.01, Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQe2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation- suggestion-teaching test as a guard against using hindsight in an obviousness analysis).
It is also to be noted that even if the amendment now recites “removing gum material’, removing starch and gum material is not considered different. The reason is it is the adherence of a particle. However, the strength of adherence of a particle can differ. Ream et al. discloses that the brush is powered with motor ([0057], [0059]). Therefore, the disclosure by Ream et al. that the brush is powered with motor and which rotates in an opposite direction of the conveyor belt ([0057], [0059] of prior art by Ream et al. (US 2002/01 14863).
Even if Ream et al. ‘863 and Hergeth et al. are silent about specific brush, however, the specific phrase “resurfacing device” as claimed in amended claim 1, it is to be noted that it is a matter of different types of brushes e.g. soft vs hard brush as
evidenced by applicants own specification (in PGPUB [0027] e.g. “the brush 40 of the de-dusting apparatus 14 can be used on the resurfacing brushes 50” and in [0028], it recites that resurfacing brushes 50 has hardness specificity) which determines the functionality whether it will de-dust or resurface by removing gum material from said at least one printable surface via an abrasive material’ It is also evidenced by De Lange et al. that the electrically driven machine containing brush connected to motor are used to resurface the material (USPN 2038648) (in page 1, col 1 lines 22-25, resurfaced using “rotary steel brush’ 35-40 and in page 2 col 1 lines 4-8). It is, therefore, the same concept and it is the simple optimization step to optimize the force to be applied by the motor driven brush to resurface the printable surface by removing gum material via an abrasive material.
Therefore, it is within the skill of one of ordinary skill in the art to by optimize the operation which will optimize the type of brass, the proper rotational force and alignment etc. and will set force necessary to remove stronger adhered particles also (e.g. gum material) in order to remove adhered pieces of gum also. As the type of brass, the proper rotational force and alignment etc. that can be modified, among others, by selecting the desired type of brass (soft vs hard) and adjusting the amount of rotational forces, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed functionality of de-dusting and resurfacing devices cannot be considered critical.
Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the de-dusting operation and
resurfacing operation by modifying the disclosed two de-dusting apparatus in Ream et al. and Hergeth et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. De-dusting and resurfacing functions respectively (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). Therefore, the disclosed 30a and 30 b of Ream et al. (at least in fig 10, 30a and 30b) would de-dust and also would resurface by “removing” gum material from said at least one printable surface via an abrasive material" and the two sets of de- dusting apparatus can be used with brush-rollers of Hergeth et al. for the resurfacing purpose by just optimizing the type of brush, power of the motor and speed etc. by which both the actions can be performed sequentially.
It is also to be noted that the chewing gum sheet is transported from de-dusting and resurfacing apparatus (with brush i.e. resurfacing device) to the printer roller (in Fig 9 of Ream et al.) and therefore meet the claim limitation of “Transporting...... print roller via a transporting surface” as claimed in amended claim 1 (iv).
Therefore, two de-dusting steps in combinations with two additional brush rollers of Hergeth et al. with the devices with the multifunctional characteristics features of having two types of brushes performing de-dusting and resurfacing of the sheet surface by making the surface smoother with the residual removal of the dusting agent from the surface of the sheet. Therefore, the residual dust is removed by the second de-dusting operation as disclosed by Ream et al. ‘863 ([0056], [0057]) and ‘resurfacing device’ reads on second de-dusting device as disclosed by ream et al. ‘863 ([0057]). As the two
de-dusting apparatus are placed prior to printing and the second de-dusting can function as resurfacing device as discussed above, therefore, it reads on "resurfacing device is in between de-dusting device and printing device" as claimed in claim 1.
One of ordinary skill in the art before the invention was made would have been motivated to modify Yang et al. in view of Pappas et al. prior to ‘printing and compression simultaneously’ to include the teaching of Ream et al. ‘863 with the steps of dusting step (in Ream et al. [0011]) to dust the gum sheet and transported to conveyor to incorporated dusting and de-dusting steps prior to ‘printing and compression simultaneously’ step in order to have the benefit of non-sticking effect during printing with compression.

8. 	Regarding claims 3, 4, as discussed above, it is within the skill of one of ordinary skill in the art to optimize the gap to ‘achieve compression of 20%’ and it is well - understood that the compression 20% can be achieved if the gap is 80% of the thickness of the chewing gum sheet which reads on claim 4 and it encompasses the range of “at least 40% gap’.

9. 	Claim 5 recites “The method of claim 1, further including:
(i) Dusting a chewing gum composition with a powdered anti-sticking agent upstream of said forming;
(ii) Cutting said at least one chewing gum sheet into a plurality of chewing gum sheets each including said at least one printable surface;
 (iii) Transporting said plurality of chewing gum sheets in series to a dedusting device disposed between said forming and said printing;
(iv) Removing at least a substantial amount of said powdered anti sticking agent from said at least one printable surface of each of said plurality of sheets via said dedusting device;
(v) transporting said plurality of chewing gum sheets in series to resurfacing device disposed between said de-dusting device and said printing;
(vi) Scoring said plurality of chewing gum sheets via a scoring device disposed downstream of said printing; (vii) stacking each of said plurality of chewing gum sheets on individual trays; and cutting at least one of said chewing gums sheets into chewing gum pieces for packaging of said chewing gum pieces downstream of said stacking. Yang et al. in view of Pappas et al. and Ream et al.’863 disclose that the printable edible substrate can be gum sheet and gum sheet can be made from chewing gum composition to a chewing gum sheet having at least one printable surface (in Ream et al. Fig 9 and [0041], [0042)).
Yang et al. in view of Pappas et al. and Ream et al. ‘863 are silent about (a) the steps of claim 5 (ii) to (vi) above are performed prior to ‘printing and compression simultaneously’ step of claim 1 and (b) steps of claim 5 (vii) and (viii).
Ream et al. ‘863 discloses that the cooled sheets are used ([0011]) to dust using dusting apparatus 17 which is placed to dust with a minimal amount of starch to the gum sheet ([0043]) to meet claim 5 (i).
Ream et al. ‘863 also discloses that followed by dusting, the thin sheet 20 are cut into plurality of small sheets 22 ([0045]) to meet claim 5 (ii).
Ream et al. ‘863 also discloses de-dusting the gum sheets 22 in order to remove excess dusting necessary for printing ([(0056]) and the gum sheets are printed after leaving the de-dusting station ([0058]) to meet claim 5 (iii) and (iv).
It is to be noted and as discussed above, that Ream et al.’863 also discloses that there are two de-dusting stations 30 a and 30 b (at least in Figs 10, 13) which removes excess dusting agent the de-dusting unit is connected to rotating brush which rotates opposite to the direction of the travelling conveyor belt and in conjunction to this, compressed air blown through pipe 63 which helps to brush-off starch i.e. dusting agent ([0058]) and it is connected to a vacuum system ([0056], [0057]).
Even if Ream et al. ‘863 is silent about the specific phrase “resurfacing device” as Claimed in claim 5, it is also to be noted that and as discussed above, additional the brush rollers arranged after the de-dusting apparatus as disclosed by Hergeth et al. (col 5 lines 65-67 and col 6 lines 1-5) the chewing gum sheet is transported from de- dusting (with two types of brushes for de-dusting and resurfacing purposes) to the printer roller (in Fig 9 of Ream et al.) and therefore meet the claim limitation of “Transporting said plurality.... said de-dusting device and said printing;” as claimed in amended claim 5 (v).
Ream et al. ‘863 discloses the scoring step after printing using scoring device (Fig 10, scoring device #40 is downstream of printing device) ([0070]) to meet claim 5 (vi).
Ream et al. ‘863 also discloses that the sheets 22 may or may not be (i.e. all options) cut or divided, and scored, therefore, it meets ‘scoring followed by last step of cutting’, as desired in claim 5. Ream et al.’863 also discloses that the cut up pieces
slide onto an extended conveyor belt 42 and they are stacked after drying and further packaged ([0071]) to meet claim 5 (vii).
One of ordinary skill in the art before the invention was made would have been motivated to modify Yang et al. in view of Pappas et al. prior to ‘printing and compression simultaneously’ to include the teaching of Ream et al. ‘863 with the steps of dusting step (in Ream et al. [0011]) to dust the gum sheet and transported to conveyor to incorporated dusting and de-dusting steps prior to ‘printing and compression simultaneously’ step in order to have the benefit of non-sticking effect during printing with compression.

10. 	Regarding claim 6, it would have been obvious that the resurfacing prior to printing provides removal of residual dusting agent; therefore, “reducing topological variations” as claimed in, claim 6.

11. 	Regarding claim 10, it is also to be noted that one of ordinary skill in the art would have been motivated to adjust the height of gap and the thickness of the chewing gum sheet in away so that the gap height is less than the thickness of the gum sheet in order to achieve the desired degree of compression of the chewing gum sheet thickness by print roller (in Rappas et al., col 15 lines 20-30 e.g. ‘printing pressure’) for quality printing (in Pappas et al., col 15 lines 20-30 e.g. ‘printing pressure’) for quality printing and col 21 lines 9-10).

12. 	Regarding claims 22-23, even if Yang et al. in view of Pappas et al. and Ream et al. and Hergeth et al. are silent about “achieving a desired surface roughness’ as claimed in claims 22, 23, however, it would have been obvious and it is within the skill of one of ordinary skill in the art to optimize the resurfacing parameters (e.g. type of brush, the proper rotational force and alignment etc. and will set force necessary to remove stronger adhered particles also (e.g. gum material) and the duration of time to resurface etc. in order to remove adhered pieces of gum also. As the type of brass, the proper rotational force etc. that can be modified, among others, by selecting the desired type of brass (soft vs hard) and adjusting the amount of rotational forces, the duration of resurfacing etc. the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed functionality of de-dusting and resurfacing devices cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the resurfacing operation by optimizing the abovementioned parameters to achieve desired “average surface roughness” including claimed value of “less than about 19 micrometers’, in order to obtain the desired effect e.g. to attend a desired surface roughness (or in other words relatively more smooth or less rough compared to prior to resurfacing step) (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223) to meet claims 22-23.

13. 	Regarding claims 24-25, even if Yang et al. in view of Pappas et al. and Ream et al. and Hergeth et al. are silent about achieving the claimed gloss units as the desired claimed ‘glossness’ as claimed in claims 24, 25, however, it would have been obvious and it is within the skill of one of ordinary skill in the art to optimize the resurfacing parameters (e.g. type of brush, the proper rotational force and alignment etc. and will set force necessary to remove stronger adhered particles also (e.g. gum material) and the duration of time to resurface etc. in order to remove adhered pieces of gum also. As the type of brass, the proper rotational force etc. that can be modified, among others, by selecting the desired type of brass (soft vs hard) and adjusting the amount of rotational forces, the duration of resurfacing etc. the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed functionality of de-dusting and resurfacing devices cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the resurfacing operation by optimizing the abovementioned parameters to achieve desired “gloss unit” including claimed value of “less than about 4 gloss units and about 5 gloss units for claims 24, 25 respectively’, in order to obtain the desired effect e.g. to attend a desired gloss (or in other words relatively more smooth or less rough compared to prior to resurfacing step) (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223) to meet claims 22-23.

14. 	Regarding claims 26-27, even if Yang et al. in view of Pappas et al. and Ream et al. and Hergeth et al. are silent about achieving the claimed visual analytical measurement of less than 75% and less than 60% as claimed in claims 26, 27, however, it would have been obvious and it is within the skill of one of ordinary skill in the art to optimize the resurfacing parameters (e.g. type of brush, the proper rotational force and alignment etc. and will set force necessary to remove stronger adhered particles also (e.g. gum material) and the duration of time to resurface etc. in order to remove adhered pieces of gum also. As the type of brass, the proper rotational force etc. that can be modified, among others, by selecting the desired type of brass (soft vs hard) and adjusting the amount of rotational forces, the duration of resurfacing etc. the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed functionality of de-dusting and resurfacing devices cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the resurfacing operation by optimizing the abovementioned parameters to achieve desired ” visual analytical measurement value” including claimed value of “less than about 75% or less than about 60% for claims 26, 27 respectively’, in order to obtain the desired effect e.g. to attend a desired gloss (or in other words relatively more smooth or less rough compared to prior to resurfacing step) (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223) to meet claims 22-23.

15. 	Regarding claims 28, 29, it is to be noted and as discussed above, that Ream et al.’863 also discloses that there are two de-dusting stations 30 a and 30 b (at least in Figs 10, 13) which removes excess dusting agent the de-dusting unit is connected to rotating brush which rotates opposite to the direction of the travelling conveyor belt and in conjunction to this, compressed air blown through pipe 63 which helps to brush-off starch i.e. dusting agent ([0058]) and it is connected to a vacuum system ([0056], [(0057]) to meet claim 28.
Ream ‘863 also discloses that the de-dusting station may be arranged including a chamber cover which is to a source of vacuum (at least in [0057]). Therefore, the chamber reads on “housing” of claim 29.
Therefore, the whole de-dusting plus resurfacing unit as disclosed by Ream et al. and Hergeth et al. can be placed in a chamber having the facility to allow compressed air blown to brush-off the adhered materials. One of ordinary skill in the art can place the air jet in a proper place to support air flow as air jet to the de-dusting and resurfacing settings in order to achieve desired smooth surface.

16. 	Regarding claim 30, it is to be noted that even if there is no disclosure , as such, of the claim limitation of “ wherein a coarseness of each of said plurality of rollers of said resurfacing device decreases along a path of movement of said chewing gum sheet”, however, it is understood that the more the degree of smoothness, the resurfacing roller brush could have been less coarse in order to exercise less force and therefore, meets the claim 30 of the presently claimed invention.

17. 	Claims 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yang (US 2007/0141198) in view of Pappas et al. USPN 5534281 and further in view of Ream et al. US 2002/0114863 (Ream ‘863) and Hergeth et al. USPN 4040948 as applied to claim 5 and further in view of Ream et al. US 2008/0152756 (Ream et al. 756).

18. 	Regarding claim 7, claim 7 recites: The method of claim 5, wherein said at least one printable surface of each of said plurality of chewing gum sheets is a first printable surface and an opposing second printable surface, said first surface being printed on at said printer, the method further including:
(i) Transporting said plurality of chewing gum sheets from said printer roller to a flipping device;
(ii) Flipping each of said plurality of chewing gum sheets via said flipping device;
(iii) Transporting said plurality of chewing gum sheets in series to a second resurfacing device;

(iv) Resurfacing said second printable surface of each of said plurality of chewing gum sheets via said second resurfacing device;
(v) Transporting said plurality of chewing gum sheets to a second print roller; and
(vi) Printing further indicia on at least a portion of said second printable surface of each of said plurality of chewing gum sheets at said second print roller. Yang et al. in view of Pappas et al. and further in view of Ream et al. ‘863 are silent about the steps of claim 7 (i)-(iv).
Ream ‘756 discloses that carrier 344 which is a continuous conveyor ([0129], figs 9,10) transport the edible substrates 356 in the direction of arrow BB to print position AA and followed by continuing to move to a discharge position CC where plurality of compartments 368 picks up respective pieces from 354 ([0128]-[0133]) and follow the path towards DD position to print the second surface using the second printer 372 ([(0134]), therefore, rollers 352 and 350 in fig 9, #412 in fig 18, #514,512 in fig 19 serves to flip the sides of the gum pieces as disclosed by Ream 756 to meet claim 7 (i).
One of ordinary skill in the art would have been motivated to modify Yang et al. in view of Pappas et al. 1 and further in view of Ream et al. ‘863 to include the teaching of
Ream 756 to print both sides of the chewing gum sheet in a continuous manner using a continuous machine. Regarding resurfacing, claim 7 depends on claim 5 and it is discussed in detail in claim 5. However, due to the printing second surface of chewing gum, second sets of resurfacing and printer device is necessary.
Therefore, one of ordinary skill in the art would also have been motivated to provide resurfacing the second printable surface of the gum sheet placing a second resurfacing device in series prior to (second) printing device engaged to print the second surface in order to have smooth surface for better print quality and also to have the benefit of printing both sides of the chewing gum sheet in a continuous manner using a continuous machine.
It is well understood that the combinations of prior arts of record have disclosed the “transporting” and “printing with print roller’ and therefore, these steps (v) and (vi) of claim 7 can be made in order to address transport to the second printing roller to print with the second printer roller.
Therefore, it meets claim 7 (i) to (vi).

19. 	Regarding claim 8, claim 8 recites the method of claim 7, further including:
(i) Transporting said plurality of chewing gum sheets from said second print roller;
(ii) Disrupting said transporting from said second print roller via a buffer device fora desirable amount of time;
(iii) Allowing said indicia and said further indicia to dry via said disrupting; and
(iv) Transporting said plurality of gum sheets from said buffer device to said scoring device after said desirable amount of time.
Yang et al. in view of Pappas et al. 1 and further in view of Ream et al. ‘863 disclose the drying operation can be performed by blowing air using a fan to dry the print (Ream et al. ‘863 [0071]), therefore, it reads on “allowing to dry via said disrupting’ and disruption is interpreted as fan drying step is disrupting the next step till drying is complete to meet claim 8 (i) and (ii). Ream et al. ‘863 also discloses the scoring step after printing using scoring device (Ream et al. ‘863 Fig 10, scoring device #40 is downstream of printing device) ([0070]) to meet claim 8 (iii) and the pieces are stacked (Ream et al. ‘863 [0046)).
However, Ream et al. ‘863 is silent about “transporting said plurality of gum sheets from said buffer device” as claimed in claim 8 (iv).
Ream et al. 756 discloses that the feeder 502 receives edible substrates after two sides printing i.e. after second printing step in order to score and package the
material (Ream et al. 756, [0161], fig 19). Ream et al. 756 also discloses that Feeder 502 is an alignment device or can be with an additional alignment device too ([(0160], [0161]. Fig 19, e.g. #502, #522). Ream et al. 756 also discloses in another embodiment that the feeder 434 can be in close contact to channel 436 ([0151]) Ream et al. 756 also discloses that the device 400 includes feeder 434 which operates in communication with channels 436 (i.e. alignment device also in fig 13) (Ream et al. 756 [0151 J, fig 13) and the analogous setting can be in feeder 502 ((0160], fig 19, with alignment device 522 which provides service to ensure that the ink indicia remains intact and adheres to the edible substrate compartment 418 (Ream et al. 756 [0148], fig 13). Therefore, one of ordinary skill in the art can use the feeder 502 in fig 19 having all these similar settings as it is with feeder 434 in fig 13 (Ream et al. 756, [0151 J) in order to place the sheet in a similar compartment 436 containing edible substrate 418 to dry (Ream et al. 756 in fig 13, [0148], [0151]) after double printing and would be placed in the channel compartment aligned to the pockets of the conveyor belt to ensure that the ink indicia is dried and remains intact after second printing. Therefore, the feeder 502 with the alignment #522 (Ream et al. 756, Fig 19) which can be designed as to the feeder and the channel compartment #436 (Ream et al. 756, #434, #436 fig 13) would read on ‘puffer device’ as claimed in claim 8. One of ordinary skill in the art would have been motivated to include the teaching of placing the sheets in a compartment to dry followed by transporting using conveyor (Ream et al. 756, [0148], [0161]) as taught by Ream et al. 756 into the downstream of scoring device followed by stacking step of Ream et al. ‘863 ([0070], [0071]) in order to have optimal drying during transition to scoring device from buffer apparatus.
It is also to be noted that the buffer device is defined in the specification as buffer station (in specification [0060]) which accepts the sheets vertically and allow the print indicia to dry (in specification [0060]) which correlates with the alignment /channel compartment as disclosed by Ream 756.

20. Regarding claim 9, Ream et al. ‘863 discloses that the pieces are inspected and inspection includes “rejection or acceptance” of the plurality of sheets based on the “print quality" as claimed in claim 9.

Response to arguments
20.	Applicants argued on page 9 under “Examiner Interview” that applicants understood that the “withdrawn” was not based on rejection but applicants need to submit unexpected result. However applicants alleged that the office action should clarify the need for data to demonstrate an unexpected result.
In response, examiner has discussed below that affidavit is mostly in the form of an experts opinion with minimal data which appears to be insufficient in showing unexpected results. Therefore, the arguments of unexpected results was not considered unexpected. 

21.	Applicants arguments and amendments have been considered. However, they are not persuasive. The reasons are discussed below.

22.	Applicants argued specifically based on 
(i) The examiner failed to factually support a prima facie case of obviousness and
(ii) Pappa’s printer has been used to print uneven surface of raw or fully baked dough is individual snack dough pieces and not chewing gum dough and Pappa’s printer roller itself is resilient but that the dough should not be deformed (page 13 first paragraph)
(iii) While relying on this sole disclosure in Pappas for an improper prima facie case of obviousness, the Examiner then attempts to improperly shift the burden to the Applicant to demonstrate unexpected results, which is improper burden shifting.
	In response to (i), and (ii) it is to be noted that and as mentioned in the office action above that Pappas et al. discloses that the printing roller is used to print a cooked or uncooked dough sheet of any type of surface with high resolution (col 6 lines 50-58) and that the printing roller is an adjustable pressure printer roller (col 15 lines 20-30) in order to have the good image after printing operation. 
Therefore, Pappa et al. is analogous and proper to combine.
Therefore, as explained in the previous Office Action, the only difference between 
claim 1 and the teachings of Yang in view of Ream et al. is the use of the claimed print roller having “compressed by at least 20% within the gap”. 
Pappa et al. teaches a resilient property containing  high resolution (col 6 lines 50-58) printer roller and that the printing roller is an adjustable pressure printer roller (col 15 lines 20-30). Therefore, a person having ordinary skill in the 
art (PHOSITA) would reasonably have expected that considering Pappa’s adjustable printer roller to modify Yang et al. in view of Ream et al. in order to have the benefit of compression and printing together to meet the claim limitation of “compressing occurring simultaneously with said printing’ as claimed in claim 1. See MPEP § 2143(I)(B) and § 2143.02. The rejection of claim 1 as  obvious over Yang et al. in view of Ream et al. and Pappa et al. It has also been discussed in the office action that the “at least 20% of the gap is within the skill of one of ordinary skill in the art when Pappa’s adjustable printer roller is used. The examiner addressed the issue using Result Effective Variable rational. 
	In response to (ii), it is also to be noted that applicants argued that the disclosed  printer is used for baked dough, however, Pappa et al. also discloses it can be used for raw or baked dough. Therefore, Pappa also discloses raw dough as well. It is also to be noted that raw dough may have a structure similar to that of a raw dough for making gum. Regarding resiliency, this specification of the printer roller is not in the claim and also there is no specific disclosure which excludes this resilient printer roller cannot be used other than raw cracker dough. 
In response to (iii), it is to be noted that examiner also considered the affidavit of Dr. Cesar Eljalde as filed on 7/20/2022. However, the unexpected result is not sufficient and convincing. The reasons are:
(a) Pappa et al. discloses adjustable pressure roller printer which is optimizable and is within the skill of one of ordinary skill in the art as discussed above. 
(b) Parts of the affidavit and declaration is being treated as an experts opinion affidavit and not a data based comparison of the closest prior art. 
(c ) Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. More importantly, the evidence of unexpected results should commensurate with the scope of the claims and it must be clear and convincing. In re Lohr 137 USPQ 548. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356.
(d)  Applicants arguments presented only two points (without having any specific percent value) which generates two print qualities (Fig 4a and Fig 4b) [please see affidavit on page 16] are not sufficient. Even  the comparison with these two points as presented in figs 4 a and 4b  have not established  the difference between them with respect to which one is better print quality compared to another (Fig 4a vs 4b) as presented in the affidavit as filed on 7/20/2022.  It is the examiners assertion that there is no unexpected difference of print quality between Fig 4a vs 4b (in Remarks, page 4). If we compare figure 4a vs fig 4b in fig 4, the examiner acknowledges that 4b is slightly better as mentioned by the applicant (in Remarks, page 4). However, this does not seem to be unexpected as one would expect more pressure to result in a darker image.  Therefore, the unexpected result is not convincing.
As applicants had primarily the arguments based on prima facie obviousness  and unexpected result which have been addressed above, therefore, the rejection is maintained .
The rejection is made as final. 

Conclusion
23.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this  final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792          
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792